Citation Nr: 0117720	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  95-03 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of a back 
injury, currently evaluated as 10 percent disabling.

(The issue of entitlement to reimbursement of unauthorized 
medical expenses for hospitalization at Jupiter Hospital from 
April 14 to 22, 1993, is the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to November 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1994 determination by the 
Department of Veterans Affairs (VA) Regional Office located 
in St. Petersburg, Florida that denied entitlement to an 
increased rating for residuals of a back injury, currently 
evaluated as 10 percent disabling.

When this matter was last before the Board it was remanded to 
the VA Regional Office (RO) in St. Petersburg, Florida, for 
the purpose of transferring the veteran's claims folder and 
the administrative records relative to this appeal to the VA 
RO in Boston, Massachusetts, with instructions that the 
veteran be scheduled for a traveling hearing before a Member 
of the Board.  In February 2001, the veteran was provided 
notice of a hearing that was to have taken place before a 
Member of the Board at the RO in Boston, Massachusetts, on 
March 16, 2001.  The notice was mailed to the veteran's last 
known address of record, which was the last address that the 
veteran had provided to the RO.  The notice was not returned 
as undelivered.  The veteran failed to appear at the 
designated time and place for the traveling Board hearing.  
The Board will proceed with the disposition of the claim.  


REMAND

The Board regrets that a remand is required in this case to 
assure that appellate review is fully informed.  When the 
veteran initially filed this claim, he stated that his back 
disorder causes paralysis in his legs and that the pain is so 
intense that it causes blackouts resulting in falls.  The 
veteran requested that he be provided a VA compensation 
examination in order to confirm his allegation that his back 
disorder had worsened.  The veteran was not afforded such an 
examination.  

Secondly, it appears that there are pertinent treatment 
records that have not been sought in this case.  Up-to-date 
treatment records should be associated with the file.  After 
all evidence relating to the veteran's back disorder is 
associated with the file, he should be accorded a VA 
orthopedic examination, taking into account his treatment 
records.  

Finally, the RO is advised that its readjudication of this 
claim must be in accord with VA's duty-to-notify and duty-to-
assist obligations.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health care providers who have 
treated him for his back disability since 
1993.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records and 
associate them with the claims folder.  

If any development efforts are 
unsuccessful, notify the claimant of the 
records that have not been obtained, of 
the efforts undertaken to develop those 
records, and of further action to be 
taken in connection with the claim.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).

3.  The RO should then schedule the 
veteran for an appropriate VA examination 
of his back injury residuals to determine 
the exact nature and extent of severity 
of his service-connected low back 
disorder.  All indicated tests and 
studies should be performed, including 
range of motion studies.  The claims file 
and a separate copy of this remand should 
be made available to and reviewed by the 
examiner prior to the examination.  The 
examiner should specifically comment on 
the functional limitations, if any, due 
to pain, weakened movement, excess 
fatigability, or incoordination.  Whether 
there is likely to be additional 
functional limitation with pain on use or 
during flare-ups should be addressed.  It 
is requested that the examiner provide 
explicit responses to the following: 

(a)  Describe all manifestations of 
the back injury residuals and all 
limitation of function attributable 
thereto.

(b)  Address whether the disability 
causes pain, weakened movement, 
excess fatigability, or 
incoordination, and if so, what is 
the functional limitation 
attributable to such manifestations?  
If there is likely to be additional 
functional limitation with use or 
during flare-ups, address the likely 
extent of such additional functional 
limitation, if possible.  If it is 
not possible to determine the likely 
additional functional limitation, 
the examiner should so indicate. 

(c)  What, if any, neurological 
manifestations can be associated 
with the appellant's low back 
disorder?

(d)  Can muscle spasm on extreme 
forward bending, and/or loss of 
lateral motion in the standing 
position be identified in the 
appellant's low back?

The RO must inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
review the requested examination report 
to ensure that it is in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
then implement corrective procedures.

5.  After completion of any development 
deemed appropriate in addition to that 
specified above, the RO should again 
review the record and readjudicate the 
issue of entitlement to an increased 
evaluation for the veteran's service-
connected back disorder.  If any benefits 
sought on appeal remain denied, the RO 
should issue to the veteran and his 
representative a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


